Name: Commission Regulation (EC) NoÃ 650/2005 of 28 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29.4.2005 EN Official Journal of the European Union L 108/1 COMMISSION REGULATION (EC) No 650/2005 of 28 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 28 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 124,6 204 98,7 212 129,8 624 168,0 999 130,3 0707 00 05 052 134,2 204 71,4 999 102,8 0709 90 70 052 107,9 204 44,2 999 76,1 0805 10 20 052 41,9 204 44,2 212 58,5 220 50,0 388 74,0 400 55,1 624 60,1 999 54,8 0805 50 10 052 46,9 220 65,0 388 68,0 400 50,6 528 61,1 624 69,5 999 60,2 0808 10 80 388 87,1 400 100,1 404 86,5 508 68,5 512 71,8 524 72,3 528 68,1 720 75,5 804 95,2 999 80,6 0808 20 50 388 92,9 512 87,9 528 65,1 720 49,0 999 73,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.